Citation Nr: 0500691	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-12 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for pes 
valgus deformity of the left foot with callus over the third 
metatarsal head.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The appellant is a veteran who had active service from April 
1969 to April 1971.  This matter is before the Board of 
Veterans' Appeals (Board) from a September 2002 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
veteran presented testimony at a personal hearing before a 
Hearing Officer at the RO in May 2003.  He also presented 
testimony at a personal hearing in November 2004 before the 
undersigned.  A copy of each hearing transcript is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002).  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

The VCAA applies in the instant case.  And while the notice 
provisions of the VCAA are substantially satisfied, it 
appears that further assistance to the veteran in the 
development of his claim is necessary to satisfy the "duty 
to assist" mandates.  

At the November 2004 Travel Board hearing, the veteran 
testified that his left foot symptoms had increased in 
severity.  In addition, he submitted a statement dated in 
November 2004 from his treating podiatrist essentially 
indicating that the symptoms of his left foot disability had 
worsened since the last VA examination.  Accordingly, a VA 
examination is needed to determine the current severity of 
the service-connected left foot disability.  

At the November 2004 hearing, the veteran also mentioned that 
he had received treatment at a VA clinic.  As such records 
are constructively of record, and may contain relevant 
information, they must be obtained and associated with the 
claims file.  

Although AOJ consideration of the November 2004 private 
medical statement has been waived by the veteran, since the 
case is being remanded for additional development anyway, the 
RO will have the opportunity to initially review this 
evidence.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify the VA clinic(s) where he has 
received treatment for his left foot 
disability since March 2002, then obtain 
the clinical records of such treatment.  

2.  The RO should obtain complete clinical 
records of treatment for the veteran's left 
foot disability from Dr. P.E.W. at the Foot 
and Ankle Center of North Carolina.  (See 
statement dated November 11, 2004.)

3.  The RO should then arrange for the 
veteran to be afforded an examination by an 
orthopedist or podiatrist to ascertain the 
current nature and severity of his pes 
valgus deformity of the left foot with 
callus over the third metatarsal head.  His 
claims file must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any indicated tests 
or studies should be completed.  The 
findings reported must be sufficiently 
detailed to address all criteria in the 
rating schedule (in that regard, the 
examiner should be provided a copy of the 
rating criteria for rating foot 
disabilities).  The examiner should explain 
the rationale for any opinion given.
4.  The RO should then readjudicate the 
claim.  If it remains denied, the appellant 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

